In an action to recover damages for wrongful death, the defendant appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated June 18, 1993, which denied its motion for reargument. A motion of the respondent to dismiss the appeal was referred to this Bench by decision and order of this Court dated March 31, 1994.
Ordered that the motion is granted; and it is further,
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument. Thompson, J. P., O’Brien, Ritter and Krausman, JJ., concur.